ACCEPTED
                                                                                               06-14-00115-CR
                                                                                     SIXTH COURT OF APPEALS
                                                                                          TEXARKANA, TEXAS
                                                                                         1/29/2015 10:52:54 AM
                                                                                               DEBBIE AUTREY
                                                                                                        CLERK

                                      NO. 06-14-00115-CR

                              IN THE COURT OF APPEALS            FILED IN
                          FOR THE SIXTH APPELLATE DISTRICT6thTEXARKANA,
                                                              COURT OF APPEALS
                                                                          TEXAS
                                   AT TEXARKANA           1/29/2015 10:52:54 AM
                                                                          DEBBIE AUTREY
                                                                             Clerk

                                      CORDERO BROWN

                                               VS.

                                    THE STATE OF TEXAS

           APPEALED FROM THE 124TH DISTRICT COURT, GREGG COUNTY
                         TRIAL CAUSE NO. 42,258-B


                            APPELLANT’S FIRST MOTION
                       FOR EXTENSION OF TIME TO FILE BRIEF

	  
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

                   COMES NOW CORDERO BROWN, Appellant, and respectfully

       submits this, his First Motion for Extension of Time to file his Brief herein, and

       pursuant to Rule 10.5(b), TEX.R.APP.P., and pursuant to the extension policies of

       this Court, makes this request to extend time for filing the brief in this cause and

       would show as follows:




	                                                                                          1	  
                                                I
	  
             The Official Court Reporter has filed the Reporter's Record with this

       Honorable Court. The undersigned counsel has received the copies of the Reporter’s

       Record and Clerk’s Record. The deadline for filing Appellant’s brief is due on or

       before February 2, 2015.

                                               II.
	  
             Appellant requests an additional thirty (30) days in which to complete the

       research and writing necessary for submission of the brief.

                                               III.
	  
             As reasonable explanation for the need for an extension Appellant would show

       as follows:

                1. While Counsel for Appellant has devoted time to reading the

record, research, and drafting the Brief, the Brief is not yet finished.

               2. Appellate counsel has also, during the past 30 days, devoted his time

to other matters in his office, including, but not limited to, representation in

the following matters:

A.          Criminal Appeals

            State v. Karl Houlditch, Cause No. 13,0263X, 71st District Court of Harrison

County: preparing for and presenting Motion for New Trial on January 25, 2015;

	                                                                                      2	  
plus additional memorandum of law to trial court

            Tommy Scott Thomas, Cause No. PD-0057-15, drafting and filing Petition

for Discretionary review in Court of Criminal Appeals of Texas

            Esaw Lampkin, Cause No. 06-14-00024-CR; correspondence with client

            Kadeem Ray, Cause No. 06-14-00106-CR; correspondence with client

            Cinque   Ross,   Cause   No.s    06-14-00157-CR   and   06-14-00206-CR;

correspondence with client

B. Probate & Estate Work

            Estate of Harriet Hall, initial conferences on probate of will; drafting

application and other documents, with intent to file week of February 2, 2015.

C. Child Protective Services Work
	  
CPS conferences, court hearings, correspondence in the following cases:

       No. 2014-873-DR, “Interest of J.V. & K.V.”

       No. 2013-955-DR, “Interest of A.T.”

       No. 2014-180-DR, “Interest of K.M. & K.J.”

	  No. 2014-2343-DR, “Interest of J.L.B.”

No. 2014-1891-DR, “Interest of G.L.H.”

No. 2014-1596-DR, “Interest of J. S., S. H., AND R. H.”



	                                                                                 3	  
Correspondence in appeal No. 06-14-00087-CV, “In the Interest of

       J. M. A. E. W., A Child” pending in this case; reading State’s brief and Guardian Ad

       Litem’s brief

D. Civil Litigation

Drafting discovery, motions, getting settings and/or other activities in following:

Cause No. 2014-2434-CCL2, Pope & Turner, Inc. of Overton, vs. John Edward

McDade, Jr., et al, pending in County Court at Law No. 2, Gregg County

Cause No. CV14-1856, Sacor Financial, Inc., etc. vs. Texas Bank & Trust, pending

in 43rd District Court of Parker County, action in garnishment

            Counsel has also spent several hours in conference during each week of the

       past 30- day period with clients who have consulted with counsel on such diverse

       areas of law as collections, criminal law, probate, juvenile, and other legal matters.

                With a grant of an additional thirty days Appellate counsel plans to finish

       writing the brief and submit it to the Court.

                                                IV.
	  
             There has previously been no motion filed for extension of time, or grants of

       time extended to Appellant, for the filing of Appellant's brief.

             WHEREFORE, PREMISES CONSIDERED,                       CORDERO          BROWN,

Appellant, respectfully requests that this Honorable Court of Appeals will, upon

	                                                                                              4	  
reviewing this Motion, grant the extension of time for filing Appellant's brief as

requested herein, and for such other relief to which Appellant may be entitled.

                                                    Respectfully submitted,

                                                    LAW OFFICES OF LEW DUNN
	  
                                                    _/s/ Lew Dunn_
                                                    Lew Dunn Attorney at Law
                                                    201 E. Methvin, Suite 102
                                                    P.O. Box 2226
                                                    Longview, Texas 75606
                                                    903-757-6711
                                                    FAX 903-757-6712
                                                    Texas State Bar No. 06244600
                                                    ATTORNEY FOR APPELLANT


                                CERTIFICATE OF SERVICE
	  
             I hereby certify that a true and correct copy of the above and foregoing Motion

       was hand-delivered or sent by first class mail or by electronic transmission to

       the office of Hon. Zan Colson Brown, Assistant Criminal District Attorney,

       Gregg County Courthouse, 101 E. Methvin, Longview, Texas 75601 on this 29

       day of January, 2015.

                                                    /s/_LewDunn_____________
                                                    Lew Dunn
                                                    COUNSEL FOR APPELLANT




	                                                                                         5